UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:August 31, 2013 Item 1. Schedule of Investments. Schedule of Investments August 31, 2013(Unaudited) Tortoise MLP & Pipeline Fund Description Shares Fair Value Common Stock - 75.9%(1) Canadian Crude/Refined Products Pipelines - 11.5%(1) Enbridge, Inc. $ Pembina Pipeline Corp. Canadian Natural Gas Pipelines - 6.0%(1) Keyera Corp. TransCanada Corp. United States Crude/Refined Products Pipelines - 7.0%(1) Kinder Morgan, Inc. SemGroup Corp. United States Local Distribution Pipelines - 11.8%(1) CenterPoint Energy, Inc. NiSource, Inc. United States Natural Gas Gathering Pipelines - 2.0%(1) Targa Resources Corp. United States Natural Gas Pipelines - 34.6%(1) EQT Corp. National Fuel Gas Co. OGE Energy Corp. ONEOK, Inc. Questar Corp. Spectra Energy Corp. Williams Companies, Inc. United States Other Energy Infrastructure - 2.0%(1) Sempra Energy Wisconsin Energy Corp. United States Power/Utility - 1.0%(1) NRG Yield, Inc. Total Common Stock (Cost $691,898,865) Master Limited Partnerships - 22.8%(1) United States Crude/Refined Products Pipelines - 11.3%(1) Buckeye Partners, L.P. Genesis Energy, L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. MPLX LP Oiltanking Partners LP Phillips 66 Partners LP Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP United States Natural Gas Gathering Pipelines - 4.8%(1) Access Midstream Partners LP DCP Midstream Partners, LP MarkWest Energy Partners LP Targa Resources Partners LP Western Gas Equity Partners LP Western Gas Partners LP United States Natural Gas Pipelines - 6.7%(1) Energy Transfer Equity, L.P. Enterprise Products Partners L.P. Regency Energy Partners LP Total Master Limited Partnerships (Cost $188,418,249) Short-Term Investment - 0.8%(1) United States Investment Company - 0.8%(1) Fidelity Institutional Money Market Portfolio, 0.05%(2) (Cost $7,553,638) Total Investments - 99.5%(1) (Cost $887,870,752) Other Assets and Liabilities, Net - 0.5%(1) Total Net Assets - 100.0%(1) $ (1) Calculated as a percentage of net assets. (2) Rate indicated is the current yield as of August 31, 2013. The Fund has adopted fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosure about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than quoted prices included in Level 1. These inputs may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Significant unobservable inputs for the asset or liability, representing the Fund's view of assumptions a market participant would use in valuing the asset or liability. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund's securities by level within the fair value hierarchy as of August 31, 2013. Level 1 Level 2 Level 3 Total Common Stock $ $
